



May 26, 2006




[Name]






Dear_______:


This letter will confirm our understanding concerning your employment with
Borders Group, Inc. (the “Company”). You are sometimes referred to herein as the
“Executive.”


1. Subject to all of the other provisions of this agreement, if your employment
with the Company is terminated by the Company other than for Cause or
Disability, the Company will pay to you:


(a) Your base salary through the month during which termination occurred, plus
any other amount due you at the time of termination under any bonus plan of the
Company; and


(b) Monthly severance payments for the period specified in Section 6 equal to
(i) your monthly base salary at the time of termination, plus (ii) 1/12th of the
“target” bonus amount targeted for you for the fiscal year in which termination
occurred.


No payments shall be made under this agreement if your employment with the
Company is terminated because of your death or is terminated by the Company for
Cause or Disability or if you terminate your employment for any reason.
 
2. Subject to all of the other provisions of this agreement, if your employment
is terminated by the Company other than for Cause or Disability during the
one-year period following the commencement of service as chief executive officer
of the Company (“CEO”) of the CEO that replaces Mr. Josefowicz; (i) the monthly
severance payments to be made to you under Section 1(b) shall be 1.5 times the
amount specified therein, and (ii) the Company will make a cash payment to you
as soon as practicable following your termination of employment equal to the
fair market value of the restricted shares (but not the restricted share units)
awarded to you in March 2006. The fair market value of the restricted shares
shall be based upon the closing price of the Company’s shares on the New York
Stock Exchange on the day prior to your termination date, without any reduction
for the restrictions.


3.  Subject to all of the other provisions of this agreement, if your employment
is terminated by the Company other than for Cause or Disability during the
one-year period following a Change in Control, the monthly severance payments to
be made to you under Section 1(b) shall be for an extended period as specified
in Section 6 and shall be based upon (a) your monthly base salary at the time of
termination or immediately prior to the Change in Control, whichever base salary
amount is greater, plus (b) 1/12th of the “target” bonus amount targeted for you
for
 
 
 
1

--------------------------------------------------------------------------------

 
 
the fiscal year in which termination occurred or the fiscal year immediately
prior to the Change in Control, whichever bonus amount is greater.
 
4.  You agree to make reasonable efforts to seek (and to immediately notify the
Company of) other employment and to the extent that you receive compensation
from other employment, the severance payments provided herein, other than the
payment in lieu of restricted shares described in Section 2 (ii), shall be
correspondingly reduced.
 
5. All payments hereunder shall be subject to applicable withholding and
deductions.
 
6. Monthly severance payments shall commence in the month following termination
and shall continue for twelve months or, in the case of payments under Section
3, for twenty-four months; provided however, that, if the monthly payment period
would otherwise extend beyond the later of: (i) March 15th of the year following
the calendar year in which your termination of employment occurs, or (ii) 2 1/2
months following the end of the fiscal year in which your termination of
employment occurs, an amount equal to the sum of all of the remaining payments
that would have been made to you in monthly installments shall, in lieu thereof,
be paid to you in one lump sum on the last day of the month immediately
preceding the month in which the later of the dates specified in (i) or (ii)
above falls. In calculating the amount of any lump sum payment, it shall be
assumed that any income that you are earning from other employment on the
payment date would continue for the remainder of the applicable period following
your termination of employment. No repayment shall be required if your income
increases after the lump-sum payment date, and no additional payments shall be
made by the Company after the lump sum payment.
 
7. Termination by the Company for “Cause” means termination based on (i) conduct
which is a material violation of Company policy or which is fraudulent or
unlawful or which materially interferes with your ability to perform your
duties, (ii) misconduct which damages or injures the Company or substantially
damages the Company’s reputation, or (iii) gross negligence in the performance
of, or willful failure to perform, your duties and responsibilities.
 
8. Termination by you for “Disability” means termination based on inability to
perform your duties and responsibilities by reason of illness or incapacity for
a total of 180 days in any twelve-month period.


9. A “Change in Control” shall mean:


(a)   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 9; or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(d)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


10.  Payments shall be reduced to the extent, if any, determined in accordance
with the following provisions:


(a)   For purposes of this Section 10: (i) a "Payment" shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise; (ii)
"Agreement Payment" shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section); (iii) “Net After-Tax Receipt” shall mean
the Present
 
 
 
3

--------------------------------------------------------------------------------

 
 
    Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws which applied to the Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Executive shall certify, in the Executive’s sole discretion, as likely to apply
to the Executive in the relevant tax year(s); (iv) "Present Value" shall mean
such value determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of Code; (v) "Reduced Amount" shall mean the amount of Agreement
Payments that (A) has a Present Value that is less than the Present Value of all
Agreement Payments and (B) results in aggregate Net After-Tax Receipts for all
Payments that are greater than the Net After-Tax Receipts for all Payments that
would result if the aggregate Present Value of Agreement Payments were any other
amount that is less than the Present Value of all Agreement Payments; and (vi)
“Code” shall mean the Internal Revenue Code of 1986, as amended.


(b)   Anything in the Agreement to the contrary notwithstanding, in the event
Ernst & Young or such other accounting firm as shall be designated by the
Company (the "Accounting Firm") shall determine that receipt of all Payments
would subject the Executive to tax under Section 4999 of the Code, the
Accounting Firm shall determine whether some amount of Agreement Payments meets
the definition of “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, then the aggregate Agreement Payments shall be reduced to
such Reduced Amount.


(c)  If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his or her sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount), and shall advise the Company in writing of his or her election
within ten days of his or her receipt of notice. If no such election is made by
the Executive within such ten-day period, the Company may elect which of such
Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company and the Executive and shall be made within 60 days of a
termination of employment of the Executive. As promptly as practicable following
such determination, the Company shall pay to or distribute for the benefit of
the Executive such Agreement Payments as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such Agreement Payments as become due to the Executive
under this Agreement.


(d)   As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed ("Overpayment") or that additional amounts
which will have not
 
 
 
4

--------------------------------------------------------------------------------

 
 
    been paid or distributed by the Company to or for the benefit of the
Executive pursuant to this Agreement could have been so paid or distributed
("Underpayment"), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be treated for all purposes as a loan to the Executive which the
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Executive to the Company if and to the extent such deemed loan
and payment would not either reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.
 
(e)  All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 10 shall be borne by the Company.
 
11.  The obligation to make the payments hereunder is conditioned upon your
execution and delivery to the Company of a release, in form satisfactory to the
Company, of any claims you may have as a result of your employment or
termination of employment under any federal, state or local law, excluding any
claim for benefits which may be due you in normal course under any employee
benefit plan of the Company which provides benefits after termination of
employment.
 
12. You agree that any right to receive severance payments hereunder will cease
if during the one-year period following your termination of employment you
directly or indirectly become an employee, director, advisor of, or otherwise
affiliated with, any other entity or enterprise whose business is in competition
with the business of the Company or any of its subsidiaries or affiliates.


13. The severance payments hereunder may not be transferred, assigned or
encumbered in any manner, either voluntarily or involuntarily. In the event of
your death after your employment has been terminated by the Company other than
for Cause or Disability, any payments then or thereafter due hereunder will be
made to your estate.


14. The payments provided hereunder shall constitute the exclusive payments due
you from, and the exclusive obligation of, the Company in the event of any
termination of your employment, except for any benefits which may be due you in
normal course under any employee benefit plan of the Company which provides
benefits after termination of employment, it being understood and agreed that no
severance plan shall be deemed to be an employee benefit plan for this purpose.


15. Notwithstanding anything herein to the contrary, your employment with the
Company is terminable at will with or without cause; subject, however, to the
obligations of the Company under this agreement.
 

 
 
5

--------------------------------------------------------------------------------

 
16. If a dispute arises concerning any provisions of this agreement, it shall be
resolved by arbitration in Ann Arbor, Michigan in accordance with the rules of
the American Arbitration Association. Judgment on the award rendered may be
entered in any court having jurisdiction and enforced accordingly.


17. This letter agreement sets forth the entire understanding with respect to
the subject matter hereof and supersedes all prior agreements, written or oral
or express or implied, between you and the Company or any subsidiary or other
affiliate of the Company as to such subject matter. This letter agreement may
not be amended, nor may any provision hereof be modified or waived, except by an
instrument in writing duly signed by you and the Company.


18. If any provision of this letter agreement, or any application thereof to any
circumstances, is invalid, in whole or in part, such provision or application
shall to that extent be severable and shall not affect other provisions or
applications of this letter agreement.


 
Please indicate your agreement by signing below and retain one copy for your
records.


 
Agreed and Accepted:                                
 
Sincerely,

BORDERS GROUP, INC.


                                                                                                       
By:                                                                      
Name: Gregory P. Josefowicz
Its: Chairman, CEO and President

 
 
 
6

--------------------------------------------------------------------------------

 